Filed 3/15/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 52







Mark Matuska, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20150235







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce B. Haskell, Judge.



AFFIRMED.



Per Curiam.



Charles A. Stock, P.O. Box 605, Crookston, MN 56716-0605, for petitioner and appellant.



Justin J. Schwarz, Assistant State’s Attorney, 514 East Thayer Avenue, Bismarck, N.D. 58501-4413, for respondent and appellee.

Matuska v. State

No. 20150235



Per Curiam.

[¶1]	Mark Matuska appeals a district court order denying his petition for post-

conviction relief after pleading guilty to multiple drug crimes.  At the evidentiary hearing on his petition, he alleged he pled guilty because of ineffective assistance of counsel and a diminished mental state.  He argued a manifest injustice exists and requested to withdraw his guilty plea.  The district court denied his petition, concluding a manifest injustice did not exist allowing for withdrawal of his guilty plea.  The court’s findings of fact at the hearing are supported in the record.  We conclude the court did not abuse its discretion in concluding a manifest injustice did not exist.  We summarily affirm under N.D.R.App.P. 35.1(a)(4).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom